Trainor, J.
(concurring in part and dissenting in part). I respectfully dissent from that portion of the majority opinion that affirms the grant of summary judgment on the plaintiff Harold Cohen’s claims of breach of fiduciary duty, breach of contract, and breach of the implied covenant of good faith and fair dealing. It is important to remember that we are reviewing the allowance of a motion for summary judgment, where we, and the motion judge, can rely on facts that are undisputed, and disputed facts must be reviewed in the light most favorable to the non-moving party (Cohen). See Nelson v. Salem State College, 446 Mass. 525, 535 (2006). See generally Beal v. Selectmen of Hingham, 419 Mass. 535, 539 (1995).
First, the essence of this appeal is the fact that we are dealing with the obligations and consequences of a fiduciary relationship that existed between Cohen and State Street Bank and Tmst Company (State Street). State Street was a fiduciary, contractually as well as by virtue of its complete discretion in choosing the investments in Cohen’s accounts. The “Investment Manager Agreement” (agreement) stated that “[b]y its agreement to act as Investment Manager, [State Street] acknowledges that it is a fiduciary of the [Harold Cohen Simplified Profit Sharing Plan (profit sharing account)].” The motion judge acknowledged this relationship in his memorandum of decision.
1. Breach of fiduciary duties. For the purposes of summary judgment, State Street argues that Cohen’s claims of breach of fiduciary duty are barred by the three-year statute of limitations. The majority has concluded that the limitations period began to run when Cohen received monthly account statements in 2000. According to the majority, the account statements notified Cohen that he was being harmed and the harm was the result of State Street’s investment strategy. The majority also suggests that State Street’s letter provided additional confirmation of this notice. In my opinion, neither the letter nor the account statements provided the notice necessary to trigger the statute of limitations.
Generally, under the “discovery rule,” an action accrues when the injured party discovers or should reasonably have discovered the factual basis for the cause of action. Bowen v. Eli Lilly & Co., 408 Mass. 204, 205-206 (1990). The statute of *637limitations would therefore be tolled under the discovery rule when the factual basis for the cause of action is “inherently unknowable” at the time of the injury. Id. at 206. See Tagliente v. Himmer, 949 F.2d 1, 4 (1st Cir. 1991).
In the alternative, pursuant to G. L. c. 260, § 12, the doctrine of fraudulent concealment states that, “[i]f a person liable to a personal action fraudulently conceals the cause of such action from the knowledge of the person entitled to bring it, the period prior to the discovery of his cause of action by the person so entitled shall be excluded in determining the time limited for the commencement of the action.” The doctrine has been interpreted to mean that “the statute of limitations may be tolled under G. L. c. 260, § 12, if the wrongdoer either ‘concealed the existence of a cause of action through some affirmative act done with intent to deceive’ or breached a fiduciary duty of full disclosure” (emphases supplied). Puritan Med. Center, Inc. v. Cashman, 413 Mass. 167, 175 (1992), quoting from Frank Cooke, Inc. v. Hurwitz, 10 Mass. App. Ct. 99, 108 (1980). See Patsos v. First Albany Corp., 433 Mass. 323, 329 n.11 (2001) (statute of limitations tolled until plaintiff receives “actual knowledge” of facts giving rise to cause of action if wrongdoer is fiduciary and has breached duty of disclosure). See also Demoulas v. Demoulas Super Mkts., Inc., 424 Mass. 501, 519 (1997) (same).
For the purpose of tolling the statute of limitations, the majority appears to base its analysis on the “discovery rule,” when this case, because it involves a fiduciary relationship, should be analyzed under either the repudiation doctrine or the doctrine of fraudulent concealment (or both). “We have recognized that a breach of fiduciary duty may partake of both kinds of wrongful conduct — concealment and repudiation —■ and that the actual knowledge standard applies to both to toll the statute of limitations” (emphasis supplied). Doe v. Harbor Schs., Inc., 446 Mass. 245, 257 n.14 (2006). In any event, actual knowledge is required that injury has been suffered at the hands of the fiduciary, as opposed to “knowledge of the consequences of that injury (i.e., a legal claim against the fiduciary).” Id. at 256-257. Moreover, “[mjere suspicion or mere knowledge that the fiduciary has acted improperly does not amount to actual knowledge that the plaintiff has suffered harm.” Id. at 255.
*638The majority also misconstrues the application, here, of the doctrine of fraudulent concealment by, in effect, requiring a showing of some positive steps to actually conceal. The doctrine does not require such a showing in the presence of a fiduciary relationship. It is specifically not necessary to show positive steps of active concealment because:
“Only when the beneficiary’s harm at the fiduciary’s hands has ‘come home’ to the beneficiary . . . does the limitations clock begin to run. In this manner, the actual knowledge standard recognizes the dependent status of the beneficiary vis-á-vis the fiduciary, and protects the beneficiary’s legitimate expectation that the fiduciary will act with the utmost probity in all matters concerning the relationship.”
Doe v. Harbor Schs., Inc., 63 Mass. App. Ct. 337, 449-450 (2005) (citation omitted).
Here, the fiduciary never repudiated the relationship with the beneficiary. The essence of Cohen’s argument is that State Street breached its fiduciary duty of disclosure and that he only had “actual knowledge” of the inappropriate nature of the investments in the newly created subaccounts when he received his expert’s analysis.1 Patsos v. First Albany Corp., 433 Mass, at 329 n.11.
The majority has concluded that a letter from State Street put Cohen on notice that he was being harmed by State Street’s investment strategy because it included the observation that “[i]t has been my impression that you are comfortable taking a higher degree of risk in order to achieve higher returns.” Actually, that observation is not made in regard to the subaccounts at issue here. The statement appears to be made in reference to Cohen’s principal accounts,2 which are comprised of more stable and conservative investments. When the letter does refer *639to the subaccounts, they are described as entailing equal or lesser risk than the principal accounts. The letter states:
“Portfolio theory and historical asset class returns suggest that adding these asset classes [the subaccounts] to a portfolio of large cap US equities can provide higher returns at the same level of risk or similar returns at a reduced level of risk” (emphases supplied).
Far from disclosing that the risk level of the subaccounts was higher than that of the principal accounts, the letter tells Cohen something quite the opposite. In addition, the letter concludes by advising Cohen that:
“I will admit that our timing could have been much better, but I do not regret investing your money in either category [the two subaccounts]. Long term results should be fine” (emphasis supplied).
The majority, as did the motion judge, assumes that Cohen should have known that he was being harmed by State Street when the subaccounts started to lose value and when State Street sent him a letter to reassure him. In the context of a fiduciary relationship and the vagaries of market investing however, the temporary loss of market value in the subaccounts, alone, would not have represented actual knowledge of the breach of State Street’s fiduciary duty of full disclosure and its resulting harm. Further, contrary to the majority’s conclusion that the letter put Cohen on notice that he had been harmed, it actually assured him that “long term results should be fine.”
Cohen provided unrefuted expert testimony in the summary judgment record that the investments in the subaccounts were three and four times, respectively, more risky than the investments in his principal profit sharing account. As the basis of his fiduciary duty claims, this fact was never disclosed to him and should have been under State Street’s duty as a fiduciary. See Geller v. Allied-Lyons PLC, 42 Mass. App. Ct. 120, 125-128 *640(1997) (requirement of fiduciary to make full, fair, and contemporaneous disclosure of material facts).
The letter from State Street informed Cohen that the investments in the subaccounts were of equal or less risk than the principal accounts. “[A] beneficiary is entitled to approach without skepticism a fiduciary’s representation that the fiduciary is investing the beneficiary’s money on the beneficiary’s behalf and is not required to ascertain the absence of foul play.” Doe v. Harbor Schs., Inc., 446 Mass, at 256 n.13. Cohen could not have known that the letter misrepresented the nature of these investments until he hired an independent expert to analyze the investments. His actual knowledge of the facts giving rise to his claims (breaches of fiduciary duty) occurred when his expert reported to him, which was well within the three- year statute of limitations.
The majority attempts to equate the subaccounts with the principal profit sharing account. This mischaracterizes the claims brought by Cohen, the nature of the subaccounts, and the undisputed facts of this case.3 State Street’s letter described the subaccounts as “separately managed small/mid and international portfolios.” Cohen received separate monthly statements for the principal profit sharing account, the special equity sub-account, and the international subaccount. The statements listed the investment objective as “growth” for each of these separately *641managed portfolios. This is the heart of Cohen’s contention that summary judgment was inappropriate. Cohen’s expert indicated that neither of the subaccount portfolios could be described as growth if the principal profit sharing account was also described as growth. The dispute was never the distinction between growth and “safe growth,” but the fact that Cohen learned from his expert that the subaccounts were three and four times, respectively, more risky than his principal profit sharing account.
The breach of fiduciary duty claims should not have been disposed of by summary judgment.
“Where compliance with a statute of limitations is at issue, ‘factual disputes concerning when a plaintiff knew or should have known of his cause(s) of action are to be resolved by the jury.’ To avail himself of the protection of G. L. c. 260, § 12, therefore [the plaintiff] must set forth facts from which a jury reasonably could find that a fiduciary relationship existed between himself and [the defendant], and that [the defendant] breached its fiduciary duty to disclose to him adequate information that would have apprised him that his funds had been converted. ‘[W]here a fiduciary relationship exists, the failure adequately to disclose the facts that would give rise to knowledge of a cause of action constitutes fraudulent conduct and is equivalent to fraudulent concealment for purposes of applying [G. L. c. 260,] § 12.’ ”
Patsos v. First Albany Corp., 433 Mass, at 329 (citations omitted).
2. Breach of contract. Cohen argues that his breach of contract claim is based on the fact that State Street made express warranties in their agreement and not on any implied warranty or negligence. To support “[a] claim for breach of express warranty . . . the plaintiff must demonstrate that the defendant promised a specific result.” Anthony’s Pier Four, Inc. v. Crandall Dry Dock Engrs., Inc., 396 Mass. 818, 823 (1986). As the parties’ agreement states that State Street would “invest all Plan assets subject to this Agreement in accordance with the investment objectives” and State Street acknowledges that the investment objective was growth, I agree with the majority that *642Cohen’s contract claim states a cause of action distinct from a breach of fiduciary duty.
I disagree, however, with the majority’s conclusion that Cohen has failed to support this claim with any assertion of material fact. Cohen’s expert testified that the subaccounts, which were subject to the agreement, were not growth but speculative investments. Thus, in my opinion, Cohen has supported his breach of contract claim with sufficient evidence to withstand summary judgment. As this claim is subject to a six-year statute of limitations, it was timely, see G. L. c. 260, § 2, and summary judgment was improper.
3. Breach of covenant of good faith and fair dealing. Finally, inexplicably, the motion judge, in his memorandum and decision, neither addresses nor specifically rules on Cohen’s claim for breach of the implied covenant of good faith and fair dealing. Cohen argues that there are genuine issues of material fact whether State Street committed a breach of its implied covenant of good faith and fair dealing by making the speculative investments without a full disclosure. State Street’s actions need not be “willful, intentional, or deliberate” to prove a breach of the implied covenant. MacGillivary v. W. Dana Bartlett Ins. Agency of Lexington, Inc., 14 Mass. App. Ct. 52, 57 (1982). Cohen would not have to prove “bad faith,” but only a lack of good faith, to show a breach of the implied covenant. See Nile v. Nile, 432 Mass. 390, 398-399 (2000). Therefore, summary judgment should not have been entered on this count.

It is not necessary for Cohen to specifically plead fraudulent concealment. This is not a common-law cause of action and general pleading rules would apply. Cohen certainly pleaded facts sufficient to prove fraudulent concealment. At a minimum, if the motion judge was concerned with this part of the pleadings, Cohen should have been given leave to amend them in light of his having specifically pleaded breach of fiduciary duty.


Although Cohen opened three accounts at State Street, Cohen’s claims *639pertain only to the subaccounts. While the Harold Cohen Simplified Profit Sharing Plan (profit sharing account) is implicated, Cohen’s complaint makes no claims regarding this account.


State Street created the subaccounts by withdrawing assets from the principal profit sharing account. The subaccounts, which were established without full disclosure by State Street, lost almost fifty per cent of their value before they were closed by Cohen.
The majority’s discussion and calculation of Cohen’s losses, ante at 633-634 & n.9, in my opinion, misconstrues the claims before us and, as a result, improperly calculates Cohen’s alleged losses. Cohen’s claims pertain only to the subaccounts. As only the value of the subaccounts is at issue, Cohen’s allegations pertain to losses in the subaccounts only. Further, as Cohen’s complaint makes no claims as to the principal profit sharing account, the record before us may not reflect the losses incurred by that account. The majority’s calculation that Cohen has alleged losses of only nine and one-half per cent of the profit sharing account, ante at 634, therefore is based upon two improper assumptions: first, that the principal profit sharing account sustained zero losses and, second, that the initial total value of the profit sharing account, rather than the initial total value of the subaccounts, is the appropriate basis upon which to calculate the percentage of alleged losses. In addition, contrary to the majority’s suggestion, ante at 634 n.9, the materiality of the subaccount losses is a factual question which should be determined by a jury, not by summary judgment.